DETAILED ACTION – ALLOWABILITY NOTICE

This office action is in response to the remarks and amendments filed on 3/30/2016.    Claims 1-20 are allowed.


REASONS FOR ALLOWANCE


The following is an examiner’s statement of reasons for allowance:  Applicants’ invention is directed toward an adjustable bed system which comprises, inter alia, an adjustable bed with a control box, wherein the control box is configured to pair with a remote control, or to pair with another wireless device, or alternatively as an emergency stop function.  Applicant’s invention is generally directed toward wireless technology and the internet of things (IOT).  General concepts of the IOT are well known in the prior art for example in US Patent Application Publication 2018/0176079 to Teo et al. which discusses the technical concepts of pairing wireless devices.  However, Teo does not envision these wireless devices being used as a part of a bed.  Rawls-Meehan (US Patent Application Publication 2013/0289770) teaches an adjustable bed with a controller and also teaches the use of a wireless controller.  However, these prior art references, nor any other prior art references, teach Applicant’s exact combination of wireless technology in conjunction with an adjustable bed.  Therefore, the combination of claimed structures is not found in the prior art in the claimed configuration, nor would it be obvious to combine any multiple prior art references in an obvious manner to yield the claimed invention.


CONCLUSION

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MYLES A THROOP/Primary Examiner, Art Unit 3673